DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1 and 3-18 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the trickle body for the air conditioning of buildings, having a plurality of mutually connected layer elements, which are corrugated to form alternately adjacent wave troughs and wave peaks, and having flow channels between respectively adjacent corrugated layer elements, wherein the layer elements are, for the one part, of closed-wall configuration and, for the other part, of permeable configuration, to form at least partially closed and at least partially permeable flow channels, and/or at least partially closed and at least partially permeable wave troughs and wave peaks, between adjacent layer elements, wherein directions of longitudinal extent  of the alternately adjacent wave troughs and wave peaks run transversely to the layer elements, and wherein the wave troughs and wave peaks of the layer elements are provided with a course of the directions of longitudinal extent, which course of the directions of longitudinal extent has several changes of direction of instant independent claim 1.
The following references (US 2481046 A) to SCURLOCK JAMES C, (US 3265550 A) to LENNART LINDQVIST PER, (US 5124087 A) to Bradley; Randall S. et al., (US 7105036 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3763

11/08/2021